Citation Nr: 0325183	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  02-06 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a respiratory 
disorder.  

3.  Entitlement to service connection for a left arm 
disorder.  

4.  Entitlement to service connection for dental trauma.  



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from September 1943 
to January 1946.  

The present matter arises on appeal before the Board of 
Veterans' Appeals (Board) from an October 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  

REMAND

The Board undertook further development of this case in 
January 2003 pursuant to authority granted by 38 
C.F.R.§ 19.9(a)(2) (2002).  That regulation was invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The record reflects that in 1985 the veteran was awarded 
disability benefits from the Social Security Administration 
(SSA).  The medical record upon which that decision is based 
does not appear to be associated with the claims file.  
Furthermore in March 2003, the veteran reported that he had 
been receiving regular medical treatment at the James E. Van 
Zandt VA Outpatient Clinic (VAOPC) in Johnstown, 
Pennsylvania, and the James E. Van Zandt VA Medical Center 
(VAMC) in Altoona, Pennsylvania.  Except for VAOPC Johnstown 
clinic records, dated from April to August 2001, no 
additional records from either VA medical facility have been 
associated with the claims file.  

In view of the Federal Circuit's opinion and the need for 
additional evidentiary development, the case must be remanded 
for the following:

1.  The RO should obtain the veteran's 
medical records associated with his 
treatment at the VAMC Altoona, in 
addition to medical records associated 
with his treatment at the VAOPC Johnstown 
since August 2001.  Furthermore, the RO 
should obtain from the Social Security 
Administration a copy of the decision 
awarding the veteran SSA disability 
benefits in 1985, to include a copy of 
the record upon which the decision was 
based.  

2.  If additional records are received, 
the RO should refer the veteran's claims 
file to the VA dentist and physician from 
the Altoona VA Healthcare System who 
provided opinions in April and May 2003, 
respectively.  They should clarify 
whether the newly received evidence 
changes any aspect of their opinions.  
The rationale for all opinions expressed 
and conclusions reached should be set 
forth.  If either doctor cannot be 
located, another qualified dentist or 
physician at the Altoona VA Medical 
Center may furnish the requested opinion.  

4.  The RO should then readjudicate the 
veteran's claims in light of the evidence 
received since its most recent 
supplemental statement of the case.  

5.  If the benefits sought continue to be 
denied the RO should issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


